Citation Nr: 9932957	
Decision Date: 11/23/99    Archive Date: 12/01/99

DOCKET NO.  97-32 313A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
back disorder.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of a right thumb injury.

3.  Entitlement to service connection for residuals of a 
right hand injury.

4.  Entitlement to service connection for hearing loss.

5.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Solomon J. Gully, IV, Associate Counsel


INTRODUCTION

The veteran had active service from September 1950 to July 
1954. 

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from a July 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Phoenix, Arizona.


FINDINGS OF FACT

1.  In September 1991, the RO determined that new and 
material evidence had not been submitted to reopen the claims 
for service connection for a back disability, and for 
residuals of a right thumb injury; no timely appeal therefrom 
was filed.

2.  Evidence received since the final, September 1991 rating 
decision with regard to the back disability and residuals of 
a right thumb injury does not bear directly or substantially 
upon the issues at hand, is essentially duplicative or 
cumulative, and is not so significant that it must be 
considered in order to fairly decide the merits of the claim.
 
3.  The claim of entitlement to service connection for 
residuals of a right hand injury is not plausible, as there 
is no competent medical evidence of record causally linking a 
chronic right hand disability to service.

4.  The veteran's evidentiary assertions of acoustic trauma 
caused by exposure to naval gunfire for approximately 4 years 
in service, both as a gunner and as a mount captain, is 
credible.

5.  Current hearing loss and tinnitus may not reasonably be 
disassociated from service.


CONCLUSIONS OF LAW

1.  The September 1991 rating decision finding that new and 
material evidence had not been submitted to reopen the claims 
for service connection for a back disability, and residuals 
of a right thumb injury is final.  38 U.S.C.A. § 4005(c) 
(West 1988) (now 38 U.S.C.A. § 7105 (West 1991)); 38 C.F.R. 
§ 19.192 (1991) (now 38 C.F.R. § 20.1103 (1999)).

2.  Evidence received since the September 1991 rating 
decision is not new and material, and the claims are not 
reopened.  38 U.S.C.A. §§ 5107, 5108 (West 1991); 38 C.F.R. 
§ 3.156 (1999).

3.  The veteran's claim for service connection for residuals 
of a right hand injury is not well grounded.  38 U.S.C.A. 
§ 5107 (West 1991).

4.  Hearing loss was incurred in service.  38 U.S.C.A. 
§§ 1110, 5107 (West 1991); 38 C.F.R. §§ 3.303, 3.385 (1999).

5.  Tinnitus had its onset during the veteran's period of 
active duty.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's service personnel records show that he served 
aboard the U.S.S. Los Angeles (CA-135), during the Korean 
Conflict, and was awarded the Good Conduct Medal, National 
Defense Service Medal, Korean Service Medal with 5 campaign 
stars, and the United Nations Service Medal.  His military 
occupational specialty was gunner's mate third class.

Service medical records are negative for complaints, 
diagnoses, or treatment of a back disability, a right hand 
injury, a right thumb injury, hearing loss or tinnitus.  The 
July 1954 separation examination report is negative for a 
back disability, residuals of injuries to the right hand or 
thumb, hearing loss or tinnitus, and clinical evaluations of 
the spine, upper extremities, and ears were normal.  Hearing 
was 15/15 to whispered voice testing bilaterally.

In March 1983, the veteran filed a claim of entitlement to 
service connection for a back disability, and residuals of a 
right thumb injury.  He reported injuring his back when he 
fell from a gun mount aboard the U.S.S. Los Angeles in 
approximately 1952.  He reported post service treatment from 
Dr. Pettee or Tri-City Orthopedics from 1963 to date.

The RO requested records from Dr. Pettee.  Records were 
provided for 1979 to 1983, however, no records were provided 
documenting back treatment prior to 1979.  A March 1979 
record notes complaints of acute back pain with radiation to 
the right thigh.  The veteran reported that he injured his 
back approximately two weeks earlier when he slipped and 
fell.  X-rays revealed pronounced changes at the L4-5 level.  
In the section of the report for past history, it was noted 
that "the patient has been doing very well since we last saw 
him some years ago and he has been pretty much pain free."

In September 1979, the veteran indicated that his back pain 
had shifted from the left to the right, with radiation down 
the right leg and over the dorsum of his foot.  He reported 
that he had been doing very little farm work. 

A right laminectomy was performed in October 1979.  The 
operative report notes that the 5th lumbar nerve root on the 
right had definite free fragments of disc material lying 
directly below the nerve root.  A follow-up treatment record 
dated later that month indicates that while the veteran 
continued to experience an occasional "twinge" in the right 
buttock area, he felt better than he did prior to the 
surgery.  A November 1979 record notes that the veteran was 
"getting along very well," with only minimal right-sided 
sacro-iliac discomfort.

The veteran reported tenderness over the mid sacrum in March 
1980.  X-rays revealed very marked collapse of both L4-L5 and 
L5-S1 interspaces.   

In May 1980, the veteran complained of back pain, and 
indicated that he was unable to do "anything."  A physical 
examination revealed tenderness throughout the entire low 
back area.  X-rays showed a definite collapse and settling of 
the L4-5 and L5-S1 interspaces.

An August 1980 report discloses that the veteran experienced 
good relief of his leg symptoms following the October 1979 
surgery.  The record indicates, however, that he continued to 
experience persistent low back pain of such severity that he 
had been unable to work.  The veteran related that he 
experienced severe pain in the low back and fell after 
stepping in a hole the previous spring.  X-rays revealed a 
marked decreased in the joint spaces at L4-5 and L5-S1.  The 
diagnostic assessment was postoperative status, removal of a 
herniated disc with marked degenerative disc disease at the 
L4-5 and L5-S1 levels.  There was a notation that the veteran 
had an "old back support which we prescribed back in the 
1960's."  

A two level spinal fusion was performed in June 1981.  The 
surgery was uneventful, and the veteran was noted to have 
done "very well" following the operation.

On VA examination in May 1983, the veteran stated that he 
fell off a gun mount and sustained a low back injury with 
muscle strain in 1951 or 1952.  He reported that he continued 
to experience low back pain, and sought private medical 
treatment in 1963.  The veteran related that he underwent a 
L4-L5 laminectomy in October 1979, and that a lumbar fusion 
was performed in 1981.  In addition, he reported that he 
"slammed" his right thumb in a gun mount in 1952.  He 
indicated that while he lost the thumbnail, he did not 
fracture the thumb.  Current complaints included low back 
pain, occasionally radiating to both legs, with a severely 
decreased range of motion of his lower back, and soreness of 
the right thumb with deformity of the nail.  

Physical examination revealed moderate tenderness on 
palpation to the lumbosacral spine, just above the superior 
aspect of the surgical scar.  Flexion was to 20 degrees, 
extension was to 10 degrees, and lateral rotation was to 30 
degrees bilaterally.  Straight leg lifting was to 45 degrees 
bilaterally, with moderate pain.  The pertinent diagnoses 
were status post lumbar laminectomy and fusion, and post-
traumatic deformity of the right thumbnail.

Based on this evidence, an August 1983 rating decision denied 
service connection for a back disability, and residuals of a 
right thumb injury.  The veteran filed a notice of 
disagreement (NOD) with this decision in May 1984, and 
submitted a substantive appeal (Form 9) in September 1984, 
perfecting his appeal.

A May 1985 Board decision affirmed the August 1983 denial of 
service connection for a back disability, and residuals of a 
right thumb injury.

In June 1991, the veteran filed a claim of entitlement to 
service connection for residuals of a right hand injury, 
indicating that he received treatment for the disability in 
1953.  In addition, he sought to reopen his claim of 
entitlement to service connection for a back disability, and 
residuals of a right thumb injury.  In September 1991 
correspondence, the RO informed the veteran that new and 
material evidence had not been submitted to reopen his claims 
for service connection for a back disability, and residuals 
of a right thumb injury.  He voiced no disagreement with that 
decision, and it became final.

In January 1997, the veteran filed a claim of entitlement to 
service connection for hearing loss and tinnitus, and again 
sought to reopen his claims for service connection for a back 
disability, and residuals of a right thumb injury.

A July 1997 rating decision determined that new and material 
evidence had not been submitted to reopen the claims for 
service connection for a back disability, and residuals of a 
right hand and thumb injury.  In addition, the RO denied 
service connection for hearing loss and tinnitus, on the 
basis that the claims were not well grounded.  The veteran 
filed a notice of disagreement with this decision in 
September 1997, and submitted a substantive appeal in 
November 1997.

On VA examination in November 1997, the veteran gave a 
history of injuring his back in 1952 or 1953, when he fell 
approximately 15 feet off of a gun mount.  He reported that 
he was seen by a physician at that time, and was given pain 
medication and taken off duty for three to four days.  He 
related that while he continued to experience back pain, he 
received no further treatment during service.  The veteran 
stated that he injured the fingers of his right hand when a 
projectile struck his hand.  He reportedly injured his right 
thumb when he caught it in a gun mount hatch.  

Following his separation from service, the veteran worked on 
a farm.  He reported that he continued to experience chronic 
back pain, which increased in severity.  He was hospitalized 
for one week in Othello, Washington in 1963, before being 
transferred to a hospital in Rich[land], Washington.  In 
1979, he underwent a laminectomy at the hospital in 
Rich[land], Washington.  He experienced no improvement 
following this operation, and underwent a fusion in his 
lumbosacral spine in 1981.  The veteran reported that he has 
been unable to work since that time.  Current complaints 
include constant, dull back pain, and dullness in his left 
leg and foot.  The veteran indicated that he was unable to 
lift more than 10 pounds, or sit for any length of time.  He 
related that while he experiences "no problem" with the 
fingers of his right hand, his thumb remains tender, and 
hurts if he bumps it.

Physical examination revealed a 15-centimeter (c.m.) well 
healed surgical scar in the lumbosacral spine, which was 
tender to palpation.  Flexion at the hips was limited to 100 
degrees due to pain in the lumbosacral area.  The veteran was 
unable to squat, and experienced difficulty standing on his 
heels and toes.  Tenderness was noted over the right 
thumbnail.  There was a full range of movement of the thumb, 
and no abnormality in contour or movement of the fingers of 
the right hand.  A neurological examination revealed dullness 
to pinprick on the left leg, extending to the toes.  The 
pertinent diagnoses were status post fusion of the 
lumbosacral spine with moderate to marked residual, and 
status post contusion of the right hand and fingers with 
minimal residuals.

A November 1997 VA ear examination report notes that the 
veteran first noticed ringing in his ears in approximately 
1960.  The ringing grew progressively louder, and became 
"quite loud" over the previous two years.  The veteran 
reported that the tinnitus was "quite disconcerting" at 
times, and indicated that he often had difficulty falling 
asleep at night.  He gave a history of exposure to noise 
while serving as a gunner in the Navy.  He stated that he 
worked as a farmer following his discharge from service, and 
was exposed to noise from farm equipment.  He denied a 
history of head trauma, and related that he had never taken 
ototoxic medications.  

A physical examination revealed both auricles to be of normal 
size and shape.  The external canals were clear of any 
cruemen, and had copious hairs.  Both tympanic membranes were 
visualized, and appeared within normal limits.  No 
disturbances of balance or respiratory disease were noted.  
An audiological examination revealed auditory thresholds in 
the frequencies 500, 1000, 2000, 3000, and 4000 Hertz were 
10, 15, 20, 45, and 60, respectively, in the right ear, and 
10, 10, 15, 45, and 65, respectively, in the left ear.  
Speech recognition was 92 percent in the right ear, and 96 
percent in the left ear.  The final assessment was bilateral 
high tone sensorineural hearing loss, and tinnitus.  The 
examiner commented that it is "quite probable" that the 
veteran's tinnitus is secondary to his high tone hearing 
loss. 
 
In April 1998, the RO found that new and material evidence 
had not been submitted to reopen the claims for service 
connection for a back disability and residuals of a right 
hand and thumb injury, and continued the denial of service 
connection for hearing loss and tinnitus.

During the January 1999 travel Board hearing, the veteran 
testified that he served as a gunner's mate in the Navy, and 
was stationed off the shores of Korea for approximately 24 
months.  Transcript (T.) at 12.  He denied wearing ear 
protection during this period.  T. at 12-13.  The veteran 
testified that he served as the mount captain of a gun crew 
of a twin 5-inch semi-automatic gun mount during his last 
year of service.  T. at 12-15.  He wore headphones during 
this time.  T. at 16.  He reported that he periodically kept 
his head above the hatch on top of the captain's stand when 
the guns were firing, and recalled experiencing tinnitus.  T. 
at 15-16.  

The veteran testified that he injured his back when he fell 
while climbing down an icy ladder on the gun mount in the 
winter of 1952.  T. at 4.  He reportedly went to sick bay, 
where he was given "all purpose capsules" (APCs), and bed 
rest for "a few days."  T. at 4 and 7.  He indicated that 
he stayed in his bunk for approximately one week following 
the accident.  T. at 7.  The veteran related that he 
"mashed" his right thumb when the hatch on the gun mount 
slammed shut on his hand.  T. at 10.  He explained that he 
went to sick bay, and his thumbnail was removed.  T. at 10.  
He received no further medical treatment for his back or 
thumb during service.  T. at 5.  

The veteran testified that he worked as a farmer from the 
time of his discharge in 1954 until 1979.  T. at 5.  In 1964, 
he was hospitalized for one week in Othello, Washington for 
back surgery, and was subsequently transferred to a hospital 
in Richland, Washington for three days.  T. at 6.  He related 
that he has experienced chronic pain in his thumb since his 
separation from service.  T. at 11.  While he experienced 
tinnitus during the 1960s, he did not seek treatment for 
either hearing loss or tinnitus until approximately 1997.  T. 
at 14. 

In a January 1999 report, the veteran's private audiologist 
opined that the veteran's current hearing loss and tinnitus 
were caused by acoustic trauma from the five-inch twin mount 
guns during service.  He attached an uninterpreted audiogram 
in support of the veteran's claim.

Analysis

I.  Whether new and material evidence has 
been submitted to reopen the claims for 
service connection for a back disability 
and 
residuals of a right thumb injury.

As indicated above, the RO determined that new and material 
evidence had not been submitted to reopen the claim of 
entitlement to service connection for a back disability and 
residuals of a right thumb injury in September 1991.  The 
veteran was notified of that decision, but voiced no timely 
disagreement therewith.  See 38 U.S.C.A. § 4005(c) (now 
38 U.S.C.A. § 7105); 38 C.F.R. § 19.192 (now 38 C.F.R. 
§ 20.1103).  Accordingly, the September 1991 RO decision 
became final and is not subject to revision on the same 
factual basis, but may be reopened on the submission of new 
and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. 
§§ 3.104(a), 3.156(a); Evans v. Brown, 9 Vet. App. 273 
(1996).

In Hodge v. West, 115 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Court of Appeals for the Federal Circuit indicated that 
evidence may be considered new and material if it contributes 
"to a more complete picture of the circumstances surrounding 
the origin of a veteran's injury or disability, even where it 
will not eventually convince the Board to alter its rating 
decision."  

Following Hodge, the United States Court of Appeals for 
Veterans Claims (Court), in Elkins v. West, 12 Vet. App. 209 
(1999), announced a three-step analysis to apply in 
determining whether to reopen previously and finally denied 
claims.  Under the Elkins test, the Board must first 
determine whether the veteran has presented new and material 
evidence under 38 C.F.R. § 3.156(a) in order to have a 
finally denied claim reopened under 38 U.S.C.A. § 5108.  
Second, if new and material evidence has been presented, 
immediately upon reopening the claim, the Board must 
determine whether, based upon all the evidence of record in 
support of the claim, the claim as reopened (as distinguished 
from the original claim) is well grounded pursuant to 
38 U.S.C.A. § 5107(a) (1991).  Third, if the claim is well 
grounded, the Board may then proceed to evaluate the merits 
of the claim but only after ensuring the VA's duty to assist 
under 38 U.S.C.A. § 5107(b) has been fulfilled.

Whether new and material evidence is submitted is a 
jurisdictional test, with reopening of a claim required if 
such evidence is submitted, and prohibited if such evidence 
is not submitted.  Barnett v. Brown, 8 Vet. App. 1 (1995), 
aff'd, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996).  See also 
Winters, 12 Vet. App. 203 (1999).  In addressing whether new 
and material evidence has been submitted, the Board must 
review the evidence before VA at the time of the prior 
decision, identify any additional evidence now before VA, and 
determine whether that additional evidence is both new and 
material.  If so, then the claim will be reopened.  If not, 
that is where the analysis must end as the Board lacks 
jurisdiction to further review the claim.  See Barnett, 
83 F.3d at 1383-84.  

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).

In Hodge, the U.S. Court of Appeals for the Federal Circuit 
noted that not every piece of new evidence is "material," 
but that some new evidence may well contribute to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it will not 
eventually alter a rating decision.  Id., 155 F.3d at 1363.

In determining whether evidence is new and material, the 
credibility of the evidence is generally presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).

Based on the foregoing, the Board finds that new and material 
evidence has not been submitted to reopen the claim of 
service connection for a back disability and residuals of a 
right thumb injury.  The newly submitted evidence is new in 
that it was not previously of record.  Such evidence includes 
a November 1997 VA examination, and written statements and 
testimony from the veteran and his wife.  This evidence, 
however, is fundamentally cumulative of other evidence 
previously submitted and considered by the RO in September 
1991.  Specifically, the clinical evidence of record 
considered by the RO in September 1991 showed post service 
treatment for the veteran's back disability, but failed to 
relate this disability to the veteran's period of active 
duty.  Medical evidence submitted since the final decision 
consists of a November 1997 VA examination report, which 
simply shows a current back disability, and residuals of a 
right thumb injury.  

Lay evidence of record at the time of the final decision 
reported that the veteran initially received treatment for a 
back disability, and right thumb injury during service.  
Statements received subsequent to the September 1991 rating 
decision (including testimony from the January 1999 travel 
Board hearing) simply reiterate the aforementioned claimed 
sequence of events, and is merely redundant of evidence 
previously of record, and thus not new.  See Reid v. 
Derwinski, 2 Vet. App. 312 (1992).  

Overall, the newly furnished evidence is duplicative and 
cumulative of evidence of record in September 1991.  As noted 
above, final decisions of the RO are not subject to revision 
on the same factual basis.  Even assuming arguendo that 
portions of the newly submitted evidence are new, not a 
single piece of such evidence is material within the meaning 
of 38 C.F.R. § 3.156(a).  Such evidence does not in any way 
contribute to a more complete picture of the circumstances 
surrounding the origin of the veteran's back disability.  See 
Hodge, 155 F.3d at 1363.  

The newly submitted evidence simply confirms the sequence of 
events the veteran believes gave rise to his back disability, 
and residuals of a right thumb injury, evidence of which was 
previously of record and which was considered and rejected by 
the RO in September 1991.  The Board must find that the 
recently obtained evidence is fundamentally cumulative.  
Consequently, the Board finds that this evidence is not 
"new" and cannot constitute "new and material evidence."

In Vargas-Gonzales v. West, 12 Vet. App. 321 (1999), the 
Court concluded that a determination as to whether evidence 
is new is separate from a determination as to whether the 
evidence is material.  If the Board determines that the 
evidence is not new, that should end the Board's analysis as 
to whether the evidence is "new and material."  
Accordingly, because the evidence in this case is not new, it 
is not necessary to go on and determine whether it is 
material. 

As new and material evidence has not been submitted to reopen 
the veteran's claim for service connection for a back 
disability, and residuals of a right thumb injury, under 
Elkins, supra., the Board need proceed no further.  Indeed, 
the Board's analysis must end here.  Butler v. Brown, 9 Vet. 
App. 167, 171 (1996).

The Board notes that nothing in the above discussion is 
intended to cast doubt on the veteran's good faith.  Under 
the law, the Board simply has no authority to get to the 
merits of the claim.  The Board would add that, even assuming 
the Board could get to the merits, and assuming the veteran's 
recollections of his back and thumb injuries in service were 
accurate, the record would still lack a medical basis to link 
a current disability of the back or thumb to the injuries in 
service.  

II.  Entitlement to service connection.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § § 1110, 1131; 38 C.F.R. § 3.303.  
With chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease, and sufficient 
observation to establish chronicity at the time.  Continuity 
of symptomatology is required only where the condition noted 
during service is not shown to be chronic.  When the fact of 
chronicity in service is not adequately supported, a showing 
of continuity after discharge is required to support the 
claim.  38 C.F.R. § 3.303(b).

For the purposes of section 1110 of this title, and subject 
to the provisions of section 1113 of this title, in the case 
of any veteran who served for ninety days or more during a 
period of war and a chronic disease, including sensorineural 
hearing loss, becomes manifest to a degree of ten percent or 
more within one year from the date of separation from such 
service, such disease shall be presumed to have been incurred 
in or aggravated by such service notwithstanding there is no 
record of evidence of such disease during the period of 
service.  38 U.S.C.A. § 1101, 1110, 1112, 1113, 1133 (West 
1991); 38 C.F.R. § 3.307, 3.309 (1999).  Where there is 
affirmative evidence to the contrary, or evidence to 
establish that an intercurrent injury or disease which is a 
recognized cause of any of the disease within the purview of 
section 1112 of this title, has been suffered between the 
date of separation from service and the date of onset of any 
such diseases, or the disability is due to the veteran's own 
willful misconduct, service connection pursuant to section 
1112 will not be in order.  38 U.S.C.A. § 1113 (West 1991).

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval, or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary shall accept as 
sufficient proof of service connection of any disease or 
disease alleged to have been incurred in or aggravated by 
such service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and to that end, shall resolve every reasonable 
doubt in favor of the veteran.  38 U.S.C.A. § 1154(b) (West 
1991).

A.  Residuals of a right hand disability

The Board notes that the veteran filed a claim of entitlement 
to service connection for residuals of a right hand injury in 
January 1997.  The RO considered this claim to be related to 
the previously denied claim for service connection for 
residuals of a right thumb injury, and found that new and 
material evidence had not been submitted to reopen the claim 
in a July 1997 rating decision.  

During the November 1997 VA examination, the veteran related 
that the injury to his right thumb was separate and distinct 
from the injury to his right hand.  He explained that his 
right thumb was injured when he caught it in a gun mount 
hatch, and he injured the fingers of his right hand when a 
projectile struck the hand.  Consequently, the Board finds 
that the claim of entitlement to service connection for 
residuals of a right hand injury is a new claim that must be 
considered on a de novo basis.  

A veteran claiming entitlement to VA benefits has the burden 
of submitting supporting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
plausible, that is one which is meritorious on its own or 
capable of substantiation.  Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).  For the limited purpose of determining 
whether a claim is well grounded, the supporting evidence is 
presumed to be true.  King v. Brown, 5 Vet. App. 19, 21 
(1993).

The United States Court of Appeals for Veterans Claims 
(Court) has provided the Board with a series of important 
cases on what constitutes a "well-grounded claim."  The 
Court has held that, in general, a claim for service 
connection is well grounded when three elements are 
satisfied.  First, there must be competent evidence of a 
current disability (a medical diagnosis).  Second, there must 
be evidence of an occurrence or aggravation of a disease or 
injury incurred in service (lay or medical evidence).  Third, 
there must be a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498 (1995).  The Court has 
further held that the second and third elements of a well-
grounded claim for service connection can also be satisfied 
under 38 C.F.R. § 3.303(b) (1998) by (a) evidence that a 
condition was "noted" during service or an applicable 
presumption period; (b) evidence showing post-service 
continuity of symptomatology; and (c) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and post-service symptomatology.  See 38 C.F.R. 
§ 3.303(b); Savage v. Gobber, 10 Vet. App. 488, 495-97 
(1997).  

The threshold question that must be resolved is whether the 
veteran has presented evidence that his claim is well 
grounded.  See 38 U.S.C.A. § 5107(a).  A well-grounded claim 
is a plausible claim.  Murphy v. Derwinski, 1 Vet. App. 78, 
81-82 (1990).  A mere allegation that a disability is service 
connected is not sufficient; the veteran must submit evidence 
in support of his claim which would justify a belief by a 
fair and impartial individual that the claim is plausible.

Where the determinative issue involves a question of medical 
diagnosis or causation, competent (medical) evidence to the 
effect that the claim is plausible or possible is required to 
establish a well-grounded claim.  Libertine v. Brown, 9 Vet. 
App. 521 (1996); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  A lay person is not competent to make a medical 
diagnosis or to relate a medical disorder to a specific 
cause.  See Grivois v. Brown, 6 Vet. App. 136, 140 (1994), 
citing Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Therefore, lay statements regarding a medical diagnosis or 
causation do not constitute evidence sufficient to establish 
a well-grounded claim under 38 U.S.C.A. § 5107(a).  See 
Grottveit, 5 Vet. App. at 93.

Generally speaking, in decisions on claims for VA disability 
benefits, a veteran is entitled to the "benefit of the 
doubt" when there is an approximate balance of positive and 
negative evidence.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  When the evidence supports 
the claim or is in relative equipoise, the veteran prevails.  
Gilbert, 1 Vet. App. at 56.  Further, where the "fair 
preponderance of the evidence" is against the claim, the 
benefit of the doubt rule has no application.  Id.

Although the veteran is competent to describe symptoms 
perceptible to a lay person, he is not competent to provide a 
medical diagnosis or an opinion regarding medical causation.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Thus, 
his lay evidentiary assertions cannot establish two of the 
three basic elements of a well-grounded claim for service 
connection: current disorder, or a nexus between a current 
disorder and an injury or disease in service.  

In this case, service medical records are negative for 
complaints, diagnosis, or treatment of residuals of a right 
hand injury. While a November 1997 VA examination report 
notes a diagnosis of status post contusion of the right hand 
and fingers with minimal residuals, the record indicates that 
these residuals are confined to the right thumbnail.  In 
fact, the examination report specifically notes that "the 
fingers of the right hand revealed no abnormality of contour 
or movement" on physical examination.

As a chronic right hand disability is not currently 
demonstrated, and, of course, there is no competent medical 
evidence showing a nexus between the disability and injury or 
disease in service, the claim is not well grounded and must 
be denied.  Caluza, 7 Vet. App. at 506; See Edenfield v. 
Brown, 8 Vet. App. 384 (1995).

The Board has considered the provisions of 38 U.S.C.A. § 1154 
(b) and 38 C.F.R. § 3.304(d) (1999), which provide that 
satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof of service connection if the evidence is 
consistent with the circumstances, conditions or hardships of 
such service.  Even assuming the veteran's status as an 
individual who engaged in combat was conceded, 38 U.S.C.A. § 
1154(b) does not serve to eliminate the medical nexus 
requirement found in Caluza.  See Libertine v. Brown, 9 Vet. 
App. 521, 524 (1996).  Thus, combat veterans must still 
provide satisfactory evidence of a current disability and of 
a relationship between his service and a current disability. 
He has not done so.

In light of the above, the Board has determined that, in the 
absence of a well-grounded claim of entitlement to service 
connection for residuals of a right hand injury, VA has no 
duty to assist the veteran in developing this claim.

When the Board addresses in a decision a question that had 
not been addressed by the RO, as in this case, the question 
of whether the claim is well grounded, it must be considered 
whether the claimant has been given adequate notice of the 
need to submit evidence or argument on that question and an 
opportunity to respond and, if not, whether the claimant has 
been prejudiced thereby.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  In this instance, the Board does not find such 
prejudice because the appellant has not met the threshold 
obligation of submitting a well-grounded claim.  Meyer v. 
Brown, 9 Vet. App. 425 (1996).

B.  Hearing loss and tinnitus

A review of the record indicates that the veteran's claims 
for service connection for hearing loss and tinnitus are 
"well grounded" within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991).  Further, after reviewing the record, the Board 
is satisfied that all the relevant facts have been fully 
developed and that the case is properly in appellate status.  
The record is devoid of any indication that there are other 
records available which might be relevant to the issues of 
service connection for hearing loss and tinnitus.  Therefore, 
no further assistance to the veteran is required in order to 
comply with the duty to assist him, as mandated by 
38 U.S.C.A. § 5107(a) (West 1991).

A hearing loss disability for the purpose of applying the 
laws administered by the VA is defined in the provisions of 
38 C.F.R. § 3.385 (1999).  Impaired hearing will be 
considered to be a disability when the auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
is 40 decibels or greater; or when the auditory thresholds 
for at least three of the frequencies 500, 1000, 2000, 3000, 
or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.

Once the requirements of 38 C.F.R. § 3.385 have been met, and 
the veteran has been found to have a present hearing 
"disability" under the applicable laws and regulations, a 
determination must be made as to whether the current hearing 
disorder is related to service.  In particular, the Court has 
held that 38 C.F.R. § 3.385 operates to establish when a 
measured hearing loss is, or is not, a "disability" for 
which compensation may be paid, provided that the 
requirements for service connection are otherwise met.  See 
Hensley v. Brown, 5 Vet. App. 155, 159-60 (1993).  Even if a 
veteran does not have hearing loss for service connection 
purposes by the standards of 38 C.F.R. § 3.385 during the 
time of active duty, such does not prohibit service 
connection.  Service connection may still be established if a 
veteran currently satisfies the criteria of 38 C.F.R. § 
3.385, and the evidence links current hearing loss with 
service.  Id. at 158.  The threshold for normal hearing is 0 
to 20 decibels.  Id. at 157.

The Board finds that veteran's evidentiary assertions as to 
exposure to acoustic trauma are fully consistent with the 
service administrative records as to the nature of his 
duties.  On this record, and for purposes of these two 
claims, it is not essential or necessary for the Board to 
rule as to whether he qualifies as one who "engaged in 
combat with the enemy," under the provisions of 38 U.S.C.A. 
§ 1154 (West 1991). Bilateral high frequency hearing loss and 
tinnitus were diagnosed in November 1997, and the veteran's 
current hearing loss satisfies the criteria under 38 C.F.R. § 
3.385.  In addition, a January 1999 private medical report 
relates the veteran's current hearing loss and tinnitus to 
acoustic trauma in service.

Essentially, the record supports a finding that the veteran's 
hearing loss and tinnitus had their onset in service.  With 
the veteran's history of acoustic trauma during service, and 
the January 1999 private medical report relating these 
disabilities to service, the Board finds that his current 
hearing loss and tinnitus may not reasonably be disassociated 
from his period of service.  The audiometric studies disclose 
a classic pattern for a hearing loss due to acoustic trauma 
and there is no evidence of significant exposure to acoustic 
trauma post service.  Consequently, the evidence of record 
supports service connection for hearing loss and tinnitus.  
The clear weight of the most probative evidence supports the 
grant of service connection.  38 U.S.C.A. § 5107(b).



ORDER

New and material evidence not having been submitted, the 
application to reopen the claim of service connection for a 
back disability is denied.

New and material evidence not having been submitted, the 
application to reopen the claim of service connection for 
residuals of a right thumb injury is denied.

Service connection for residuals of a right hand injury is 
denied.

Service connection for hearing loss is granted.

Service connection for tinnitus is granted.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 

